                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ROBERT E. LEE,
                                   7                                                         Case No. 17-cv-04189-YGR (PR)
                                                          Plaintiff,
                                   8                                                         ORDER DENYING MOTION FOR
                                                  v.                                         APPOINTMENT OF COUNSEL
                                   9
                                         GARY LOREDO, et al.,
                                  10
                                                          Defendants.
                                  11

                                  12          Plaintiff has filed a motion for appointment of counsel in this prisoner civil rights action
Northern District of California
 United States District Court




                                  13   under 42 U.S.C. § 1983. There is no constitutional right to counsel in a civil case unless an

                                  14   indigent litigant may lose his physical liberty if he loses the litigation. See Lassiter v. Dep’t of

                                  15   Soc. Servs., 452 U.S. 18, 25 (1981). The court may seek counsel to represent an indigent litigant

                                  16   under 28 U.S.C. § 1915 only in “exceptional circumstances,” the determination of which requires

                                  17   an evaluation of both (1) the likelihood of success on the merits, and (2) the ability of the plaintiff

                                  18   to articulate his claims pro se in light of the complexity of the legal issues involved. See id. at

                                  19   1525; Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wilborn v. Escalderon, 789 F.2d

                                  20   1328, 1331 (9th Cir. 1986). Both of these factors must be viewed together before reaching a

                                  21   decision on a request for counsel under section 1915. See id.

                                  22          The Court is unable to assess at this time whether exceptional circumstances exist which

                                  23   would warrant seeking volunteer counsel to accept a pro bono appointment. The proceedings are

                                  24   at an early stage and it is premature for the Court to determine Plaintiff’s likelihood of success on

                                  25   the merits. Moreover, Plaintiff has been able to articulate his claims adequately pro se in light of

                                  26   the complexity of the issues involved. See Agyeman v. Corrs. Corp. of Am., 390 F.3d 1101, 1103

                                  27   (9th Cir. 2004).

                                  28
                                   1          Accordingly, the request for appointment of counsel is DENIED without prejudice.1

                                   2          This Order terminates Docket No. 17.

                                   3         IT IS SO ORDERED.

                                   4   Dated: November 13, 2018                     ______________________________________
                                                                                    YVONNE GONZALEZ ROGERS
                                   5                                                United States District Court Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26          1
                                                 The Court may of course consider appointing of counsel later in the proceedings; that is,
                                  27   after Defendants have filed their dispositive motion. At that time, the Court will be in a better
                                       position to consider the procedural and substantive matters at issue. Plaintiff may therefore file a
                                  28   renewed motion for the appointment of counsel after Defendants’ dispositive motion has been
                                       filed.
                                                                                         2
